Filed Pursuant to Rule 424(B)(5) Registration No. 333-171670 The information in this prospectus supplement is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus supplement and the accompanying prospectus is not an offer to sell and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Dated May 22, 2012 PRELIMINARY PROSPECTUS SUPPLEMENT (To Prospectus Dated April 23, 2012) $1,644,000 Face Amount of Class A-2013 Zero Coupon Certificates, Series 2012-1 $1,644,000 Face Amount of Class A-2014 Zero Coupon Certificates, Series 2012-1 $1,644,000 Face Amount of Class A-2015 Zero Coupon Certificates, Series 2012-1 $1,644,000 Face Amount of Class A-2016 Zero Coupon Certificates, Series 2012-1 $1,644,000 Face Amount of Class A-2017 Zero Coupon Certificates, Series 2012-1 $25,000,000 Face Amount of Class A-2037 Callable Step Up Certificates, Series 2012-1 Fixed Income Trust for Prudential Financial, Inc. Notes, Series 2012-1 Issuing Entity Fixed Income Client Solutions LLC Depositor and Sponsor The issuing entity: • is a New York common law trust formed by a trust agreement between the depositor and The Bank of New York Mellon. • will issue six classes of certificates (collectively, the “certificates”), including five classes of zero coupon certificates (the “zero coupon certificates”) and one class of class A-2037 callable step-up certificates (“class A-2037 certificates”). • will enter into the warrant agent agreement pursuant to which the call warrants relating to the certificates will be issued.The call warrants are not offered by this prospectus supplement. The certificates: • will be issued at a discount to the face amount of the certificates. • represent the right to separate interest, or interest and principal, components of the underlying securities after payment of trust expenses. • are secured by the assets of the issuing entity, which principally consist of underlying securities. • are not insured or guaranteed by any governmental agency. • represent beneficial interests in the issuing entity only and do not represent an interest in or obligation of the underwriter, the trustee, the depositor and sponsor, or any of their affiliates. Each class of zero coupon certificates: • does not have a stated principal balance or pay current interest. • is entitled to a one-time distribution on its maturity date payable from separated interest payments received on the underlying securities. The class A-2037 certificates: • will not accrue interest, or be entitled to periodic payments of interest, prior to the class A-2037 conversion date in June 2017. • from and after the class A-2037 conversion date, are entitled to periodic payments of interest at the class A-2037 pass-through rate payable from separated interest and principal payments received on the underlying securities. • are entitled to payment of the face amount on their maturity date in December 2037. • are callable in whole or in part if the call warrants on the underlying securities are exercised, which may occur on any business day after June 1, 2017, as described in this prospectus supplement. The underlying securities: • will consist of $25,000,000 6.625% Medium-Term Notes, Series D due December 1, 2037 issued by Prudential Financial, Inc. • are not subject to early redemption by the underlying securities issuer. • have a different interest rate, distribution dates and denomination than do the certificates. Investing in the certificates involves risks.See “Risk Factors” beginning on page S-14 of this prospectus supplement and on page 1 in the accompanying prospectus for a discussion of certain risks that you should consider in connection with an investment in the certificates. For complete information about the certificates, read both this prospectus supplement and the prospectus.This prospectus supplement must be accompanied by the prospectus if it is being used to offer and sell the certificates. Price to Public Underwriting Discount Proceeds to Depositor Per Certificate Total Per Certificate Total Per Certificate Total Class A-2013 $[•] $[•] $[•] $[•] $[•] $[•] Class A-2014 $[•] $[•] $[•] $[•] $[•] $[•] Class A-2015 $[•] $[•] $[•] $[•] $[•] $[•] Class A-2016 $[•] $[•] $[•] $[•] $[•] $[•] Class A-2017 $[•] $[•] $[•] $[•] $[•] $[•] Class A-2037 $[•] $[•] $[•] $[•] $[•] $[•] Total for all Certificates $[•] $[•] $[•] Prior to this offering, there has been no public market for the certificates.No assurance can be given as to the liquidity of the trading market for the certificates or whether an active public market for the certificates will develop. The Securities and Exchange Commission and state securities regulators have not approved or disapproved of the certificates or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Subject to the satisfaction of certain conditions, the underwriter named below will purchase the certificates from the depositor.See “Method of Distribution” in this prospectus supplement.The underwriter expects to deliver the certificates in book-entry form only, on or about June, 2012.The depositor intends to apply to list the class A-2037 certificates on the New York Stock Exchange.Trading of the class A-2037 certificates on the New York Stock Exchange is expected to commence within a 30-day period after the initial delivery thereof. US Bancorp The date of this prospectus supplement is May, 2012 IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS We provide information to you about the certificates in two separate documents that progressively provide more detail: (a)the accompanying prospectus, which provides general information, some of which may not apply to your series of certificates and (b)this prospectus supplement, which describes the specific terms of your series of certificates. For complete information about the certificates, read both this prospectus supplement and the accompanying prospectus.This prospectus supplement must be accompanied by the prospectus if it is being used to offer and sell the certificates.All annexes, appendices and schedules to this prospectus supplement are part of this prospectus supplement. The depositor has filed with the Securities and Exchange Commission (the “Commission”) a registration statement (of which this prospectus supplement and the accompanying prospectus form a part) under the Securities Act of 1933, as amended (the “Securities Act”), with respect to your series of certificates.This prospectus supplement and the accompanying prospectus do not contain all of the information contained in the registration statement.For further information regarding the documents referred to in this prospectus supplement and the accompanying prospectus, you should refer to the registration statement and the exhibits to such registration statement.See “Where You Can Find More Information” in the accompanying prospectus. You should rely only on the information contained in this prospectus supplement or the accompanying prospectus.Neither the depositor nor the underwriter has authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.Neither the depositor nor the underwriter is making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. We include cross-references in this prospectus supplement and the accompanying prospectus to captions in these materials where you can find further related discussions.The table of contents below and the table of contents included in the accompanying prospectus provide the pages on which these captions are located. For 90 days following the date of this prospectus supplement, all dealers selling the certificates will deliver a prospectus supplement and prospectus.This is in addition to any dealer’s obligation to deliver a prospectus supplement and prospectus when acting as an underwriter of the certificates and with respect to their unsold allotments or subscriptions. We are not offering the certificates in any state where the offer is not permitted. STABILIZATION LEGEND U.S. Bancorp Investments, Inc. may engage in transactions that stabilize, maintain or otherwise affect the price of the certificates, including over-allotment, stabilizing and short-covering transactions in such securities and the imposition of penalty bids, in each case in connection with the offering of the certificates.For a description of these activities, see “Method of Distribution” in this prospectus supplement. S-ii TABLE OF CONTENTS PROSPECTUS Summary S-1 RISK FACTORS 1 Risk Factors S-14 WHERE YOU CAN FIND MORE INFORMATION 3 Formation of the Issuing Entity S-19 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 3 Use of Proceeds S-19 REPORTS TO CERTIFICATEHOLDERS 4 Description of the Deposited Assets S-19 IMPORTANT CURRENCY INFORMATION 4 Description of the Call Warrants and the Warrantholder S-25 FIXED INCOME CLIENT SOLUTIONS LLC 4 Description of the Certificates S-28 USE OF PROCEEDS 5 Description of the Trust Agreement S-33 ISSUING ENTITY 5 Certain Federal Income Tax Consequences S-36 MATURITY AND YIELD CONSIDERATIONS 6 ERISA Considerations S-41 DESCRIPTION OF THE CERTIFICATES 7 Method of Distribution S-43 DESCRIPTION OF DEPOSITED ASSETS AND CREDIT SUPPORT 18 Ratings S-44 DESCRIPTION OF THE TRUST AGREEMENT 29 Legal Matters S-44 LIMITATIONS ON ISSUANCE OF BEARER CERTIFICATES 37 Index of Terms for Prospectus Supplement S-45 CURRENCY RISKS 38 Appendix A: Accretion Amounts of Certificates A-1 CERTAIN FEDERAL INCOME TAX CONSEQUENCES 40 PLAN OF DISTRIBUTION 49 LEGAL OPINIONS 50 S-iii Summary This summary highlights the principal economic terms of the certificates being issued by the issuing entity and of the underlying securities.It does not contain all of the information that you need to consider in making your investment decision.To understand all of the terms of the offering of the certificates, you should read carefully this prospectus supplement and the accompanying prospectus in full.Certain terms used in this prospectus supplement are defined on the pages indicated in the “Index of Terms.” The Certificates Depositor Fixed Income Client Solutions LLC, a wholly-owned subsidiary of U.S. Bancorp (the “depositor”).The depositor is also the “sponsor” with respect to the certificates for purposes of Rule 1101(1) under the Securities Act and references to the depositor herein also include the depositor in its capacity as sponsor. Trustee The Bank of New York Mellon. Issuing Entity The depositor and the trustee will form the Fixed Income Trust for Prudential Financial, Inc. Notes, Series 2012-1We sometimes refer to the issuing entity as the “trust.” Securities Offered $1,644,000 aggregate face amount of Class A-2013 Zero Coupon Certificates, Series 2012-1 (the “class A-2013 certificates”), $1,644,000 aggregate face amount of Class A-2014 Zero Coupon Certificates, Series 2012-1 (the “class A-2014 certificates”), $1,644,000 aggregate face amount of Class A-2015 Zero Coupon Certificates, Series 2012-1 (the “class A-2015 certificates”), $1,644,000 aggregate face amount of Class A-2016 Zero Coupon Certificates, Series 2012-1 (the “class A-2016 certificates”) and $1,644,000 aggregate face amount of Class A-2017 Zero Coupon Certificates, Series 2012-1 (the “class A-2017 certificates” and, together with the class A-2013 certificates, the class A-2014 certificates, the class A-2015 certificates and the class A-2016 certificates, the “zero coupon certificates”). $25,000,000 aggregate face amount of class A-2037 Callable Step-Up Coupon Certificates, Series 2012-1 (the “class A-2037 certificates” and, together with the zero coupon certificates, the “certificates”). Certificates
